DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites “wherein the aluminum alloy comprises nickel in an amount up to 3.00 wt. %”, which fails to further limit claim 1, which recites “0-3.00 wt. % nickel”. These limitations have the same scope. The limitation “wherein the aluminum alloy comprises nickel in an amount up to 3.00 wt. %” in claim 4 does not require more than 0 wt. % nickel.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michalcova et al. (Michalcova, Alena & Vojtech, D. & Schumacher, G. & k, P. & Klementov, M. & k, J. & Mudrov, M. & Valdaufov, J. (2010). Influence of cooling rate and cerium addition on rapidly solidified Al TM alloys. Metallic Materials. 48. 10.4149/km_2010_1_1.), hereinafter “Michalcova.”
Regarding claims 1-4, Michalcova teaches an aluminum alloy comprising, in wt.%, 3% Ce, 1.5% Ti, and a balance of Al (p. 2 “2. Experimental”, Table 3), which meets the instantly claimed ranges. As discussed in the 35 U.S.C. 112(d) rejection above, the limitation “wherein the aluminum alloy comprises nickel in an amount up to 3.00 wt. %” in claim 4 does not require more than 0 wt. % nickel. The aluminum alloy of Michalcova contains 0% Ni, which satisfies the limitation of claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al. (JP-01316434), hereinafter “Asada,” wherein an English machine translation is used and cited herein.
Regarding claims 1-5, Asada teaches an aluminum alloy comprising, in wt.%, 0.5-10% Ce, 0.5-10% Ti, 0.5-15% Ni, and a balance of Al (Abstract, Description lines 49-57, claim 1), which overlaps with the instantly claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed. For example, Experiment No. 16 of Asada comprises 1.9% Ti and 2.1% Ni, Experiment No. 5 comprises 2.2% Ce, and Experiment No. 7 comprises 1.5% Ti (Table 3). It would have been obvious to one of ordinary skill in the art to select, for example, 2.2% Ce, 1.5% Ti, 2.1% Ni, and a balance of Al, which would satisfy the ranges recited in claims 1-5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734